UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DISTRICT OF COLUMBIA,                     )
                                          )
              Plaintiff,                  )
                                          )
              ~                           )       Civ. Action No. 05-1309 (RJL)
                                          )
CAROLYN JEPPSEN,                          )
M.J. By her parent and next friend,       )
                                          )
              Dekndant                    )

                                              1tr==~
                              MEMORANDUM OPINION
                              (February~, 2010) [# 27]

       Defendant Carolyn Jeppsen has moved for an award of attorneys' fees in the wake

of her and the plaintiffs settlement of this Individuals with Disabilities Education Act

("IDEA") matter. Plaintiff opposes the motion. Based on careful consideration of the

parties' pleadings, applicable law, and the entire record herein, defendant's motion will

be GRANTED.

                                    BACKGROUND

       This case began when the District of Columbia sought a new school placement for

Jeppsen's daughter, MJ. See District o/Columbia v. Jeppsen, 468 F. Supp. 2d 107, 109

(D.D.C.2006). MJ. has a hearing disability which had required her to attend a private

school at the District's expense. See id. After one of the District's public schools began a

special program for the hearing impaired, it tried to move MJ. from the private school



                                              1
where it paid for MJ.'s tuition to the new public school program. See id.

       Jeppsen challenged the District's attempt in a statutory "due process hearing" and

prevailed; the hearing officer who heard MJ.' s case ruled that she should remain in the

private school. See id. at 109-10. The District then initiated this case seeking declaratory

relief, costs, expenses, and attorneys' fees. While the District's case was pending, it once

again tried to move MJ. from private to public school. See id. at 110. This time, the

District and Jeppsen reached a settlement which would allow MJ. to remain in private

school. See id. After settlement, Jeppsen moved to dismiss the District's action against

her as moot and for an award of attorneys' fees. The case was dismissed, and the Court

now addresses her motion for fees.

                                       ANALYSIS

       This case is on remand from the Circuit Court, which held that Jeppsen was a

"prevailing party" under the IDEA. See District a/Columbia v. Jeppsen, 514 F.3d 1287,

1291 (D.C. Cir. 2008). Thus, it is now within this Court's discretion to award Jeppsen

"reasonable attorneys' fees" if appropriate. 20 U.S.C. § 1415(i)(3)(B). Jeppsen's counsel

has submitted bills and other documents in support of their request for a fee award of

$48,228.00. Predictably, the District argues that these bills are unreasonable and

therefore asks the Court to deny Jeppsen's request either in part or whole. For the

following reasons, the Court finds Jeppsen's request to be reasonable and thus grants her

fees in the amount of $48,228.00.



                                             2
       Under the IDEA, an award for fees must be based on the billing rates prevailing in

the community. 20 U.S.C. § 1415(i)(3)(C). Jeppsen argues that the hourly rates charged

by her counsel fall within the so-called "Laffey matrix," a fee schedule of presumptively

reasonable rates which was adopted by our Circuit in Laffey v. Northewst Airlines, Inc.,

746 F.2d 4,12-13 (D.C. Cir. 1984).1 (See Def.'s Mot. for Fees at 3-4.) The District does

not contest whether Jeppsen's counsel billed within the Laffey matrix; rather, it argues

that the Laffey matrix should not be applied to this case. (See Pl.'s Opp'n at 5-8.)

       The District's argument misses the mark because it relies on a case which is

distinguishable from this action. In Agapito v. District 0/ Columbia, 525 F. Supp. 2d 150,

another judge of this Court declined to apply the Laffey matrix to certain requests for fees

arising from IDEA litigation. See id. at 155. A gap ito is inapposite, however, because it

found the Laffey matrix an unreasonable basis to calculate billing rates for IDEA

litigation in administrative proceedings. See id. at 152. Here, all of the fees requested by

Jeppsen were incurred after the administrative process had concluded. In fact, the fees

incurred in this case arise exclusively from federal litigation - litigation which the District

initiated! Given the facts of this case, the Court finds the Laffey matrix applicable. See

District o/Columbia v. R.R., 390 F. Supp. 2d 38, 41 (D.D.C. 2005).

       Having concluded that defense counsel may be awarded fees at the rates they



       1 Periodically, the United States Attorney's Office for the District of Columbia
updates the Laffey matrix to reflect current billing rates in the community. (See Mot. for
Fees Ex. B.)

                                              3
billed, the Court must next consider whether the hours and items billed for are in fact

reasonable. The District argues they are not for several reasons. First, the District claims

the defendant's bill is unreasonable because counsel did not exercise "billing judgment"

by specifically identifying those hours which were excluded from their fee petition. (See

PI.'s Opp'n at 12.) Failing to specify hours which were written off is not a fatal

deficiency, however, so long as the Court can discern that the time claimed "was

necessary and reasonable and that any nonproductive time was excluded from the

request." See Cook v. Block, 609 F. Supp. 1036, 1041 (D.D.C. 1985). In this case, the

Court finds defendant's bills to reflect reasonable and productive time.

       Next, the District objects to any clerical or administrative bill items. (See PI. 's

Opp'n at 13-15.) It is true that such services are "generally considered within the

overhead component of a lawyer's fee" and therefore not compensable in a fee award. In

re Olsen, 884 F.2d 1415, 1426-27 (D.C. Cir. 1989). This rule is not necessarily applied to

solo practitioners or small firms, however, because "denying ... compensation for these

tasks would unfairly punish [parties] and their counsel for not staffing ... as if they had

the man power of a major law firm." Bailey v. District a/Columbia, 839 F. Supp. 888,

891 (D.D.C. 1993). Furthermore, the Court disagrees with the District that defendant's

bill contains vague, impermissible, duplicative, or otherwise unreasonable entries.

       Accordingly, the Court finds that Jeppsen's fee request for $48,228.00 is

reasonable. Moreover, this case appears to be one of the rare instances where the



                                              4
District's fee cap rider does not apply to limit Jeppsen's fee award. In most IDEA cases,

Section 327 of the District of Columbia Appropriations Act, 2005, Pub. L. No. 108-335

prevents the District from paying fee awards in excess of $4,000. But the cap does not

apply to cases brought by the District of Columbia, so Jeppsen may recover the fees she

incurred to defend against the District's suit. See R.R., 390 F. Supp. 2d at 42.

       For all these reasons, Jeppsen's Petition for Fees is GRANTED. The Court awards

Jeppsen fees in the amount of $48,228.00. An Order consistent with this Memorandum

Opinion will be issued separately.




                                             5